Title: From Thomas Jefferson to Caspar Wistar, 25 February 1807
From: Jefferson, Thomas
To: Wistar, Caspar


                        
                            Dear Sir
                            
                            Washington Feb. 25. 07.
                        
                        Yours of the 19th. has been recieved, as was a former one proposing mr Hassler to be employed in the survey
                            of the coast. I have heard so much good of him as to feel a real wish that he may find the emploiment of a nature to which
                            his physical constitution & habits may be equal. I doubt it. in yielding this as to mr Hassler, I transgress a
                            principle I have considered as important in making appointments. the foreigners who come to reside in this country, bring
                            with them an almost universal expectation of office. I recieve more applications from them than would fill all the offices
                            of the US. yet whether we consider the natural rights of the native citizen, his knolege of the affairs of his country, or
                            the superior reliance on his attachments, the trusts of every country are safest in it’s native citizens. it is true there
                            are some emploiments which scarcely involve at all the question of the love of country, and into which meritorious
                            foreigners & of peculiar qualifications may sometimes be introduced. such is the present case; but it could not be
                            extended to the second object you name.    you will find by another letter that I propose a different channel than that of
                            Dr. Goforth to obtain the bones wanted. I am assured on undoubted authority that he is under great disqualifications for
                            the office, & that interested views would lead him to abuse the permission we ask from mr Ross, and to compromit the
                            good faith & honor of the society in the use which ought to be made of the permission. accept my affectionate
                            salutations and assurances of the greatest esteem & respect
                        
                            Th: Jefferson
                            
                        
                    